DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/15/2021 supporting the claims as amended have been fully considered and are persuasive with respect to the rejection under 35 U.S.C. 112(a).   The claims remain indefinite under 35 U.S.C. 112(b), the as the amendment raises new issues and does not resolve the fundamental clarity issue with respect to the lines and angles employed in the claimed method.  The response also does not address the antecedent basis issue with respect to step g. Further, upon additional consideration of the formulas of claims 6-10, additional rejections are made because the equations are not clearly defined.  
The Remarks indicate that Applicant understood the Examiner to agree in concept that the amendments to claim 1 and Fig. 7 obviate the grounds for rejection of 
Drawings
The replacement drawing received on 1/15/2021 is accepted.  Applicant’s Remarks are not found to provide any explanation for the change made to the drawings.  For clarity of the record, the Examiner observes that the change (replacing line indicator IPM with IPH) is to correct an obvious error in the application as originally filed and is supported by the original specification (e.g. no apparent reference is made to IPM).

Claim Objections
Claims 1-3 and 10 are objected to because of the following informalities:  
The claims assign (γt, scs) to “a line representing an orientation of the target”, i.e. differentiated from “orientation angle (γt)” in accordance with claim 1.  However the specification (e.g. [0076]) refers to (γt, scs) as “the orientation angle of the target” itself rather than a line representing the orientation.  It is observed that (γt, scs) is illustrated in Figure 7 ambiguously as to whether it represents the line or angle.  The claim language is objected to because the notation is inconsistent with the specification and compounds the outstanding clarity issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Step c of claim 1 requires “determining an orientation angle (γt) of a line representing an orientation of the target (γt, SCS)”.   The subject matter is not particularly and distinctly claimed because the angle (γt) is not defined.  It is not clear in general what “an orientation angle of a line” refers to.  A line itself does not have an angle, rather angles are defined by two lines. The claim at best provides one of the required lines (i.e. “a line representing an orientation of the target”, albeit very broad: the target may be any type of object, and without specifically defining “an orientation”, a target may have any number of possible lines “representing an orientation”, vehicles included).  From the example embodiment of Figure 7 it appears that it may be the intent to reference the angle between “XSCS“ and “γt, scs”, though this is not indicated in the claim. It is noted that the otherwise undefined (γt, scs) notation employed by the claim to represent the line is interpreted as a reference character that does not affect the scope of the claim, i.e. it does not limit the “line representing an orientation of the target” to the example line representing the orientation illustrated. Regardless, the claims do not establish XSCS or provide any indication of the second line which forms angle (γt) even if “γt, scs” is taken as the line representing an orientation of the target.  As such, claim 1 and dependent claims 2-4, 6-10, and 12 are indefinite. 
CA and IPH” in step g. There is insufficient antecedent basis for this limitation in the claim, and the lines do not inherently intersect.
Claims 6-10 are additionally indefinite because many of the terms employed in the equations are not defined by the claims and are not found to be terms of the art known by one of ordinary skill.  Specifically, the terms 
    PNG
    media_image1.png
    17
    45
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    14
    44
    media_image2.png
    Greyscale
, a1,  and a0 are not defined for claim 6; 
    PNG
    media_image3.png
    15
    26
    media_image3.png
    Greyscale
,  
    PNG
    media_image4.png
    14
    30
    media_image4.png
    Greyscale
, b1 and b0 are not defined for claim 7, 
    PNG
    media_image5.png
    21
    63
    media_image5.png
    Greyscale
 and
    PNG
    media_image6.png
    22
    65
    media_image6.png
    Greyscale
 are not defined for claim 8 (note the subscript scs is not used where 
    PNG
    media_image7.png
    26
    107
    media_image7.png
    Greyscale
 is defined as the position of the center of target rotation earlier in the claim). Finally,
    PNG
    media_image8.png
    20
    44
    media_image8.png
    Greyscale
,
    PNG
    media_image9.png
    18
    44
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    16
    43
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    16
    45
    media_image11.png
    Greyscale
 are not defined for claim 10, noting similarly that the scs subscript is not used in defining the velocity components.  Claim 9 depends on claim 8 and also employs undefined terms from claims 6-8.  

Allowable Subject Matter
Claims 1-4, 6-10 and 12 as best can be determined would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.  After careful consideration in view of the specification the Examiner does not have any particular suggestions as to a manner in which the claims may be clarified.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kellner discloses a method of determining yaw rate of a target vehicle using radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646